DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 11/05/2021 to the Office Action mailed on 08/05/2021 is acknowledged.
Claim Status
Claims 1-20 are pending. 
Claims 1, 13, and 17 are currently amended.
Claims 1-20 have been examined.
Claims 1-20 are allowed.
Priority
	Priority to 16/555241 filed on 08/29/2019, which claims priority to CIP 16/419274 filed on 05/22/2019, which claims priority to application 62/726700 filed on 09/04/2018 and CIP 1/419392 filed on 05/22/2019, which claims priority to 62/726713 filed on 09/04/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment to the claims.

Withdrawn Double Patenting
Response to Applicant’s Arguments
	
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,695,301 B2 in view of Rewo (GB Patent 1018302 A, Published 01/26/1966) is withdrawn in view of the amendment to the claims.

The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,813,963 B2 in view of Rewo (GB Patent 1018302 A, Published 01/26/1966)
	
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,966,924 B2 in view of Rewo (GB Patent 1018302 A, 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks a teaching or suggestion wherein a suppository that includes less than 0.5% water and at least one cannabinoid but less than 0.3%THC. Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALI SOROUSH/Primary Examiner, Art Unit 1617